    Case: 1:17-md-02804 Doc #: 1221 Filed: 12/31/18 1 of 2. PageID #: 29500



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION




  IN RE: NATIONAL PRESCRIPTION
         OPIATE LITIGATION                                         MDLNo.2804

      THIS DOCUMENT RELATES TO:                                Case No. 17-md-2804
              ALL CASES
                                                             Hon. Dan Aaron Polster



                McKESSON'S MOTION TO COMPEL PRODUCTION OF
             THE OHIO AUTOMATED Rx REPORTING SYSTEM DATABASE

       McKesson Corporation ("McKesson"), by its undersigned counsel of record, respectfully

moves the Court pursuant to Rule 45(d)(2)(B)(i) of the Federal Rules of Civil Procedure for an

order compelling the State of Ohio Board of Pharmacy ("the Board") to produce the Ohio

Automated Rx Reporting System ("OARRS") database for the following reasons:


        1.     The OARRS database is necessary to understand the full extent of the opioid
               crisis, and the public interest in this litigation weighs in favor of production.

       2.      Defendants require the data to perform independent analyses, including expert
               analyses, necessary to defend against Plaintiffs' claims.

       3.      The Board's objections are inadequate to excuse its production obligations.


       The reasons for granting this motion are more fully set forth in the attached memorandum

in support. At the direction of Special Master Cohen, this motion is being filed on the public

docket, but is directed in the first instance to him.




                                                   1
    Case: 1:17-md-02804 Doc #: 1221 Filed: 12/31/18 2 of 2. PageID #: 29501



Date: December 31, 2018                          Respectfully submitted,

                                                 Isl Geoffrey Hobart
                                                 Geoffrey E. Hobart
                                                 Mark H. Lynch
                                                 Maureen F. Browne
                                                 COVINGTON & BURLING LLP
                                                 One CityCenter
                                                 850 Tenth Street NW
                                                 Washington, DC 20001
                                                 Tel: (202) 662-5281
                                                 ghobart@cov.com
                                                 mlynch@cov.com
                                                 mbrowne@cov.com


                                                 Counsel for McKesson Corporation




                                       2
